DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/2/2022 has been received and entered in to the case. 
	Claims 2-161, 163-173, 176-177, 179-180, 183-185, 188-190, 192-259, 266 and 284-288 have been canceled, claims 306-311 are newly added, and claims 1, 162, 174-175, 178, 181-182, 186-187, 191, 260-265, 267-283 and 289-311 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	As indicated in the previous OA mailed on 3/2/2022, claims 264-265, 267-278, 281-283, 289-291 and 293-305 are free of prior art. Upon the instant amendment to claim 1, the pending claims are allowable.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Tam-Tammy Tran on 6/30/2022.

The application has been amended as follows: 
	Claim 1: replace “culture media” in line 14 with “a culture medium”
Claim 1: add “wherein the reagent comprises a streptavidin mutein or an avidin mutein that reversibly binds to biotin, a biotin analog, or a streptavidin-binding peptide” after “CD3+ T cells” at the end of the claim

	Claims 174-175 are cancelled.

Claims 1, 162, 178, 181-182, 186-187, 191, 260-265, 267-283 and 289-311 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Schmidt et al. The teachings of Schmidt et al. in combination of those of Trickett et al. would render the claimed method steps obvious. However, as acknowledged in the previous OA based on the applicant’s argument, the claimed invention of incubating CD3+ T cells with the CD3 and the CD28-binding agent that are antibody, antibody fragment or a proteinaceous binding molecule followed by the disruption of the binding complex (antibodies and the cells) at day 1-5 after initiation of the incubation produces significantly higher cell number as shown in Fig. 5B. The Examiner indicated that this evidence is considered unexpected. Therefore, the combined teachings of Schmidt in view of Trickett would not render the claimed method obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632